DETAILED ACTION 
The office action is in response to the application filled on 10/28/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 2, 5, 6, 13 and 14 rejected under 35 U.S.C. 102(a)(1) as being anticipated by HIROKI et al. (CN106598818A). 



Regarding Claim 1.  HIROKI et al. discloses an electronic device 100, and specifically discloses (see paragraphs 52-69 in the Description and Figs.1-9): the electronic device 100 comprise a receptacle 20 (corresponding to a connector), those skilled im the art can determine that the connector including a plurality of terminals for electrically connecting to a power supply device supplying a power to the electronic device; and a controller 11 (corresponding to a control circuit). In paragraph 55, the controller 11 outputs low energy pulses at a first output 302 and through a first terminal I4a. These pulses impress a voltage across the voltage divider formed by a first resistor Ra and a second resistor Rb. if a conductive liquid (e.g., water, juice, sea water) has intruded into the receptacle, the conductive liquid will be in parallel with the second resistor Rb, thereby lowering the voltage at the junction of the first resistor Ra and the second resistor Rb (corresponding to the controller 11 being configured to: sense a moisture entering the connector). Figs. 3 and 6 show: changing an impedance of a third terminal 14c (corresponding to at least one specified data terminal among the terminals) in response to the sensing of the moisture, such that the power supply device identifies the impedance of the at least one specified data terminal and changes a level of a voltage depending on the impedance in combination with a flowchart of a method of handshaking between the receptacle and the plug shown in Fig. 4; and receiving the voltage whose level is changed from the power supply device. 

Regarding Claim 2.  HIROKI et al. discloses the gate of a transistor Q1 is coupled to the second terminal 14b of the communication interface circuit 10 and thereby receives the 

Regarding Claim 5. HIROKI et al. discloses an electronic device 100, and specifically discloses {see paragraphs 52-69 in the Description and Figs.1-9): the electronic device 100 comprise a receptacle 20 (corresponding to a connector), those skilled in the art can determine that the connector including a plurality of terminals for electrically connecting to a power supply device supplying a power to the electronic device; and a controller 11 (corresponding to a control circuit). In paragraph 55, the controller 11 outputs low energy pulses at a first output 302 and through a first terminal 14a. These pulses impress a voltage across the voltage divider formed by a first resistor Ra and a second resistor Rb. If a conductive liquid (e.g., water, juice, sea water) has intruded into the receptacle, the conductive liquid will be in parallel with the second resistor Rb, thereby lowering the voltage at the junction of the first resistor Ra and the second resistor Rb (corresponding to the controller 11) being configured to: when a voltage across a first data terminal among the terminals is changed from a first voltage to a second voltage). Figs. 3 and 6 show: changing an impedance of a third terminal I4c 

Regarding Claim 6.  HIROKI et al. discloses the controller [L which receives the sensed voltage from the A/D 13 tests whether the voltage at the third terminal 14c of the communication interface circuit 10 is lower than a stored threshold voltage value denoted by TH1. A low voltage would indicate that some conductance provided by a liquid or the plug 200 in the receptacle 20 is bypassing the second resistor Rb. However, the threshold value TH1 can be set to a value below a reduced voltage level that would occur even in the case of a high conductive liquid such as sea water being present in the receptacle 20, and in this way the presence of the mating plug 200 and the presence of liquid in the receptacle 20 can be distinguished. If the result of determination block is No, it means that the voltage is equal to or higher than the stored threshold, then the method returns to step 513 and continues checking the voltage at the third terminal 14c of the communication interface circuit 10. On the other hand, if the result of determination block S14 is Yes, it means that voltage at the third terminal 14c of the communication interface circuit 10 is below the threshold and implies that the plug 200 is inserted into the receptacle (in the case that THI is set so low that the voltage would not continue to decrease unless the plug is inserted}, then the method proceeds 

Regarding Claim 13. HIROKI et al. discloses a method for changing an impedance of a terminal meluded in a connector of an electronic device, and specifically discloses (see paragraphs 52-69 im the Description and Figs.1-9): the electronic device 100 comprise a receptacle 20 {corresponding to a connector}, those skilled in the art can determine that the connector meluding a plorality of terminals for electrically connecting to a power supply device supplying a power to the electronic device. In paragraph 55, the controller 11 outputs low energy pulses at a first output 302 and through a first terminal 14a. These pulses impress a voltage across the voltage divider formed by a first resistor Ra and a second resistor Rb. Wa conductive liquid (e.g., water, juice, sea water) has intruded into the receptacle, the conductive liquid will be im parallel with the second resistor Rb, thereby lowering the voltage at the junction of the first resistor Ra and the second resistor Rb (corresponding to the controller 11 being configured to: when a voliage across a first data terminal among the terminals is changed from a first voltage to a second voltage). Figs. 3 and 6 show: changing an impedance of a third terminal 14c (corresponding to measuring the impedance corresponding to a second data terminal among the terminals) in response to the sensing of the moisture; and controlling a power supplied to a power supply terminal among the terminals from a power supply circuit included im the electronic device when the impedance satisfies a 

Regarding Claim 14. HIROKI et al. discloses in paragraph 57 of Reference 1, at the determination block 514, the controller 11 which receives the sensed voltage from the A/D 13 tests whether the voltage at the third terminal 14c of the communication interface circuit 10 is lower than a stored threshold voltage value denoted by TH1. A low voltage would indicate that some conductance provided by a liquid or the plug 200 in the receptacle 20 is bypassing the second resistor Rb. However, the threshold value THI can be set to a value below a reduced voltage level that would occur even in the case of a high conductive liquid such as sea water being present m the receptacle 20, and in this way the presence of the mating plug 200 and the presence of liquid m the receptacle 20 can be distinguished. If the result of determination block is No, it means that the voltage is equal to or higher than the stored threshold TH1, then the method returns to step S13 and continues checking the voltage at the third terminal 14c of the communication interface circuit 10. On the other hand, if the result of determination block S14 is Yes, it means that voltage at the third terminal l4c of the communication interface circuit 10 is below the threshold and implies that the plug 200 is inserted in to the receptacle (in the case that TH1 is set so low that the voltage would not continue to decrease unless the plug is inserted), then the method proceeds to step S15 (corresponding to the control circuit is configured to determine that the impedance satisfies the specified condition when the impedance is equal to or smaller than a specified value). 
Claim Rejections - 35 USC § 103

7.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8. Claims 3, 4 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over HIROKI et al. (CN106598818A) in view of Tao et al. (US201S5229119).

Regarding claim 3. HIROKI et al. as modified disclosed the claimed invention wherein the specified value is about 10 ohm.

It should be noted that according to MPEP 2144.05 (II) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. Since Hiroyuki et al. disclose the electronic device.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to disclose wherein the specified value is about 10 ohm in order to provide an improved TVS structural configurations implemented with high-side diode, low-side diode functioning as a pair of steering diodes.”

Regarding claim 4. HIROKI et al. disclosed the electronic device.

HIROKI et al. does not disclosed wherein the control circuit is configured to: sense the moisture entering the connector after a specified time period; and change the 

 Tao et al. disclose discloses (see paragraphs 27-29 in the Description): if an electronic device is not connected, the VBUS-to-GND impedance can be detected periodically to prevent dirt, water, corrosion, metal whiskers, metallic dendrites, or one or more other induced impedance drops or short circuits while the USB connector 410 is idle, In an example, the switch 552 (e.g., a PMOS switch) is initially OFF before detection. After a power-on-reset (POR) time period, the NMOS transistor 560 is turned off and the detection current IDET (e.g., a constant current) can be sourced to VBUS using the first and second PMOS transistors 556, 557 and a current source 558 (corresponding to sense the moisture entering the connector after a specified time period; and change the impedance of the at least one specified data terminal to a previous state when the moisture is not sensed). 

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the HIROKI et al. invention with the circuit as disclose by Tao et al. in order to detect a parasitic impedance between first and second pins of a standard connector and to remove a current path between a power source and a supply pin of the standard connector if an abnormally low-impedance is detected which can lead to operational efficiencies.

Regarding claim 10. HIROKI et al. disclosed the electronic device.

HIROKI et al. does not disclosed (figure 3) a switch (352) placed between the power supply circuit (331) and the power supply terminal, wherein the control circuit (control logic 655) is configured to turn off the switch such that a connection between the power supply circuit and the power supply terminal is released when the impedance satisfies the specified condition (control circuit is configured to turn off the switch such that a connection between the power supply circuit and the power supply terminal is released when the impedance satisfies the specified condition).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the HIROKI et al. invention with the circuit as disclose by Tao et al. in order to detect a parasitic impedance between first and second pins of a standard connector and to remove a current path between a power source and a supply pin of the standard connector if an abnormally low-impedance is detected which can lead to operational efficiencies.

Allowable Subject Matter
9.	Claims 7-9, 11, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if it overcome the claim objections and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 7. The prior art fails to teach “…wherein the control circuit is configured to restart the power supply circuit at specified time intervals when the impedance satisfies the specified condition.”
Dependent claims 8 and 9 are allowable by virtue of their dependency.

Regarding claim 11. The prior art fails to teach “… wherein the control circuit is configured to remeasure the impedance corresponding to the second data terminal among the terminals when the voltage across the first data terminal among the terminals is changed to the first voltage after the switch 1s turned off.”

Dependent claim 12 is allowable by virtue of its dependency.

Regarding claim 15. The prior art fails to teach “…wherein the controlling of the power includes restarting the power supply circuit at specified time intervals when the impedance satisfies the specified condition.

Conclusion 
11.	Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 

It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838    
     /ADOLF D BERHANE/     Primary Examiner, Art Unit 2838